DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16 line 2, “second date” should be changed to “second data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman US 6,079,626.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Hartman discloses:
1.	A heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a sensor system configured to detect parameters indicative of a plurality of temperatures (e.g., Fig. 3 #130, col. 5 lines 26-27, Fig. 3 #152, col. 5 line 66 – col. 6 line 7, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18), within a plurality of areas (e.g., Fig. 5 #1-6) of a conditioned room (e.g., Fig. 5 #500), including a first temperature corresponding to a first area of the plurality of areas and a second temperature corresponding to a second area of the plurality of areas, the second temperature being different than the first temperature (e.g., Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18); and
a controller (e.g., Fig. 3 #110) configured to:
receive data indicative of the first temperature corresponding to the first area and the second temperature corresponding to the second area (e.g., Fig. 3 #130, col. 5 lines 26-27, Fig. 3 #152, col. 5 line 66 – col. 6 line 7, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18);
control, based on the data, a first air flow control device to a first setting that causes a first air flow to be delivered through a first air flow outlet into the first area (e.g., Fig. 5 #1) such that the first air flow change the first temperature corresponding to the first area to a target temperature (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18); and
control, based on the data, a second air flow control device to a second setting that causes a second air flow to be delivered through a second air flow outlet separated from the first air flow outlet into the second area (e.g., Fig. 5 #2) such that the second air flow changes the second temperature corresponding to the second area is conditioned to the target temperature (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18).  
2.	The HVAC system of claim 1, comprising an air flow distribution system having the first air flow outlet, a first air flow path corresponding to the first air flow outlet, the second air flow outlet, and a second air flow path corresponding to the second air flow outlet, wherein the first air flow path and the second air flow path are physically separate (e.g., Fig. 2 #70, Fig. 3 #100, Fig. 5 #1-6).
3.	The HVAC system of claim 2, wherein: the first air flow control device comprises a first temperature control device disposed in the first air flow path (e.g., Fig., 3 #120,150, Fig. 9 #944,950); and the second air flow control device comprises a second temperature control device disposed in the second air flow path (e.g., Fig., 3 #120,150, Fig. 9 #944,950).
4.	The HVAC system of claim 3, wherein: the first temperature control device comprises a first fan coil (e.g., Fig. 9 #960) or a first chilled beam; and the second temperature control device comprises a second fan coil (e.g., Fig. 9 #960) or a second chilled beam.  
5.	The HVAC system of claim 1, wherein the sensor system comprises:
a first thermal light detector configured to detect a first parameter indicative of the first temperature corresponding to the first area of the plurality of areas of the conditioned room (e.g., Fig. 3 #152, col. 6 lines 1-3, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18); and
a second thermal light detector configured to detect a second parameter indicative of the second temperature corresponding to the second area of the plurality of areas of the conditioned room (e.g., Fig. 3 #152, col. 6 lines 1-3, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18).  
6.	The HVAC system of claim 1, comprising a thermostat communicatively coupled with the controller, wherein the controller is configured to receive the target temperature from the thermostat via a set point of the thermostat (e.g., col. 6 lines 10-28).
7.	The HVAC system of claim 1, wherein the first air flow control device comprises a first damper and the second air flow control device comprises a second damper (e.g., col. 4 lines 53-60).  
8.	A heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first thermal light detector configured to detect first heat sources within a first area of a room (e.g., Fig. 3 #152, col. 6 lines 1-3, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18);
a second thermal light detector configured to detect second heat sources within a second area of the room (e.g., Fig. 3 #152, col. 6 lines 1-3, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18); and
a controller (e.g., Fig. 3 #110) configured to receive, from the first thermal light detector and the second thermal light detector, data indicative of the first heat sources and the second heat sources, respectively, and to control, based on the data and a target room temperature, a first desired temperature of a first air flow directed to the first area of the room and a second desired temperature of a second air flow directed to the second area of the room, wherein the first desired temperature is different than the second desired temperature and the first area of the room is different than the second area of the room (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18).
9.	The HVAC system of claim 8, wherein the first thermal light detector comprises a first infrared (IR) sensor and the second thermal light detector comprises a second IR sensor (e.g., Fig. 3 #130, col. 5 lines 26-27, Fig. 3 #152, col. 5 line 66 – col. 6 line 7, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18).  
10.	The HVAC system of claim 8, comprising an HVAC unit fluidly coupled to a plurality of air outlets including a first air outlet corresponding to the first area of the room (e.g., Fig. 5 #2) and a second air outlet corresponding to the second area of the room (e.g., Fig. 5 #6), wherein the HVAC unit is configured to adjust an amount of conditioned air delivered to the plurality of air outlets based on a distribution of heat sources within the room (e.g., col. 18 lines 3-10, Terminal units #2 and #6 operate independently of another since they are located more than a predetermined distance apart. As such they are capable of operating at different temperature setpoints, col. 4 lines 46-52, col. 5 lines 4-7, col. 16 lines 1-4).  
11.	The HVAC system of claim 8, wherein the controller is configured to cause the first air flow at the first desired temperature to be delivered to the first area of the room (e.g., Fig. 5 #2) through the first air outlet at a point in time, and wherein the controller is configured to cause the second air flow at the second desired temperature to be delivered to the second area of the room (e.g., Fig. 5 #6) through the second air outlet at the point in time (e.g., col. 18 lines 3-10, Terminal units #2 and #6 operate independently of another since they are located more than a predetermined distance apart. As such they are capable of operating at different temperature setpoints, col. 4 lines 46-52, col. 5 lines 4-7, col. 16 lines 1-4).  
12.	The HVAC system of claim 8, comprising:
a first fan (e.g., Fig. 9 #960), first diffuser, first chilled beam, or first damper corresponding to the first area of the room, wherein the controller is configured to control the first fan, first diffuser, or first damper based on the data to cause the first desired temperature of the first air flow (e.g., col. 13 lines 25-49, col. 15 lines 29-37); and
a second fan (e.g., Fig. 9 #960), second diffuser, second chilled beam, or second damper corresponding to the second area of the room, wherein the controller is configured to control the second fan, second diffuser, second chilled beam, or second damper based on the data to cause the second desired temperature of the second air flow (e.g., col. 13 lines 25-49, col. 15 lines 29-37).  
13.	The HVAC system of claim 8, comprising a thermostat communicatively coupled with the controller, wherein the controller is configured to receive the target room temperature from the thermostat via a set point of the thermostat (e.g., col. 6 lines 10-28).  
14.	A heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a sensor system configured to detect a distribution of heat within a conditioned room, wherein the sensor system includes a first thermal light detector configured to detect a first portion of the distribution of heat corresponding to a first area of the conditioned room and a second thermal light detector configured to detect a second portion of the distribution of heat corresponding to a second area of the conditioned room (e.g., Fig. 3 #152, col. 6 lines 1-3, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18);
a plurality of physically separate flow paths including a first physically separate flow path terminating at a first air flow outlet corresponding to the first area of the conditioned room and a second physically separate flow path terminating at a second air flow outlet corresponding to the second area of the conditioned room (e.g., Fig. 2 #70, Fig. 3 #100, Fig. 5 #1-6).;
a plurality of air control devices configured to be actuated to control air flows to the conditioned room, including a first air control device disposed in the first physically separate flow path (e.g., Fig., 3 #120,150, Fig. 9 #944,950) and a second air control device disposed in the second physically separate flow path (e.g., Fig., 3 #120,150, Fig. 9 #944,950); and
a controller (e.g., Fig. 3 #110) configured to receive first data indicative of the first portion of the distribution of heat from the first thermal light detector and second data indicative of the second portion of the distribution of heat from the second thermal light detector (e.g., Fig. 3 #130, col. 5 lines 26-27, Fig. 3 #152, col. 5 line 66 – col. 6 line 7, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18), to determine a first target air flow property based on the first data, to determine a second target air flow property based on the second data, to control the first air control device to facilitate a first air flow having the first target air flow property (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18) through the first physically separate flow path to the first area of the conditioned room (e.g., Fig. 5 #1), and to control the second air control device to facilitate a second air flow having the second target air flow property (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18) through the second physically separate flow path to the second area of the conditioned room (e.g., Fig. 5 #2).
15.	The HVAC system of claim 14, wherein the controller is configured to:
determine a first target temperature for the conditioned room;
determine the first target air flow property based on the first target temperature; and
determine the second target air flow property based on the first target temperature (e.g., col. 5 lines 7-12, col. 6 lines 29-49, col. 11 lines 37-42, col. 13 lines 12-18).  
17.	The HVAC system of claim 14, wherein the first air flow property comprises a first temperature and the second air flow property comprises a second temperature (e.g., col. 13 lines 25-49, col. 15 lines 29-37).  
18.	The HVAC system of claim 14, wherein the first air control device comprises a first chilled beam or a first fan coil (e.g., Fig. 9 #960), and wherein the second air control device comprises a second chilled beam or a second fan coil (e.g., Fig. 9 #960).  
19.	The HVAC system of claim 14, wherein the first air control device comprises a first damper and the second air control device comprises a second damper (e.g., col. 4 lines 53-60).  
20.	The HVAC system of claim 14, wherein the first thermal light detector comprises a first infrared (IR) sensor and the second thermal light detector comprises a second infrared (IR) sensor (e.g., Fig. 3 #130, col. 5 lines 26-27, Fig. 3 #152, col. 5 line 66 – col. 6 line 7, Fig. 9 #940, col. 7 lines 57-67, Fig. 9 #980, col. 8 line 66 – col. 9 line 18). 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
11/04/22